Citation Nr: 0722016	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to April 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In relevant part, the RO granted 
service connection for degenerative joint disease of the left 
knee and arthritis of the lumbar spine and assigned a 10 
percent rating for each disability effective May 1, 2005.

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claims.

At the July 2006 Board hearing, the veteran testified that he 
had been receiving private medical care from Dr. Fisher for 
both his degenerative joint disease of the left knee and 
arthritis of the lumbar spine.  Treatment reports from the 
above physician are not of record.  The veteran also 
testified that he had been receiving ongoing medical care 
from the Columbia VA Medical Center (VAMC).  In this regard, 
he indicated that he had received care since October 2005, 
and specified that he had recently begun physical therapy for 
the left knee and had undergone x-rays of his lumbar spine 
within the last six months.  The record contains treatment 
reports from the above VAMC dated through August 2005.  See 
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The veteran also provided testimony about the symptoms of 
each of his disabilities.  In addition to the recently begun 
physical therapy, he testified that he now wears a brace for 
his knee.  He also testified that he now uses a back brace 
and has muscle spasms in the lower back, for which he has 
been given injections, and that his back pain radiates into 
the left hip.  In this regard, at his initial VA examinations 
in February 2005, he was not receiving physical therapy for 
his knee, he was not using any braces, he was not having any 
spasms in the lower back, and he was not having any radiating 
back pain.  The Board therefore finds that the record 
indicates that the veteran's disabilities may have increased 
in severity since the last VA examinations.  Thus, a new VA 
examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with 
the claims file treatment reports from Dr. 
Fisher after securing the necessary 
release.  Also, obtain treatment reports 
from the Columbia VAMC dating since August 
2005.  

2.  Schedule the veteran for VA knee and 
spine examinations to determine the 
current severity of his service-connected 
degenerative joint disease of the left 
knee and arthritis of the lumbar spine.  
The veteran's claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be performed and 
all findings should be reported in detail, 
including range of motion studies for the 
knee and lumbar spine.  The examiner(s) 
should set forth the rationale for any 
opinions expressed and conclusions 
reached.

The examiner(s) should describe any 
functional loss pertaining to the left knee 
and lumbar spine, and should evaluate any 
functional loss due to pain or weakness, 
and to document all objective evidence of 
those symptoms, including muscle atrophy.  
In addition, the examiner(s) should provide 
an opinion on the degree of any functional 
loss that is likely to result from a flare-
up of symptoms or on extended use of the 
left knee and lumbar spine.  The 
examiner(s) should also document, to the 
extent possible, the frequency and duration 
of exacerbations of symptoms.  

For the arthritis of the lumbar spine, the 
examiner should comment on any associated 
neurological symptoms and note the 
frequency and duration of any 
incapacitating episodes (defined as bed 
rest prescribed by a physician and 
treatment by a physician).

3.  After the above has been completed to 
the extent possible, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


